                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF MAINE

---------------------------------------------------------------X
                                                               :
ESTATE OF COBURN BENSON (DECEASED) :
AND LESTER WILLIAMS,                                           :
                                                               :
                                             Plaintiffs,       :
                                                               :
V.                                                             :   Docket no.: 2:20-cv-00115-GZS
                                                               :
DRAGONE CLASSIC MOTORCARS, INC.,                               :
EMANUEL AND GEORGE DRAGONE                                     :
                                                               :
                                             Defendants :
                                                               :
---------------------------------------------------------------X


           MOTION TO DISMISS WITH INCORPORATED MEMORANDUM OF LAW


        The defendants, Dragone Classic Motorcars, Inc., Emanuel Dragone and George Dragone,

respectfully move the Court to dismiss the Plaintiff's First Amended Complaint: 1) for lack of personal

jurisdiction pursuant to Rule 12(b)(2); 2) for improper venue pursuant to Rule 12(b)(3); and/or 3) for

failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure.

                                                 Procedural History

        The plaintiff filed the present action on or about March 26, 2020. On August 7, 2020, the

defendants moved for more definite statement. The plaintiff thereafter agreed to revise the complaint to

address all the defendants' concerns. On October 13, 2020, plaintiff filed the First Amended Complaint,

which is the subject of the present motion.




                                                             1
                                         Lack of Personal Jurisdiction

        In short, the plaintiff's First Amended Complaint 1 simply fails to allege any facts that would

support this Court's personal jurisdiction over any of the three defendants. With respect to jurisdiction,

the present complaint only states, under the heading "Diversity Jurisdiction 28 USC § 1332", that the

"[a]mount in controversy in this matter exceeds $75,000, see below." FAC ¶ 11. The facts the plaintiff

alleges that bear on jurisdiction are that plaintiff Williams is a resident of the State of Maine, see FAC

¶¶ 1, 4; and that he is an estate representative in probate court in York County, Maine for one Coburn

Benson, deceased. See FAC ¶¶ 2, 3. The complaint also states (correctly) that the individual defendants,

Emanuel and George Dragone, as well as the corporate defendant, Dragone Classic Motorcars, Inc., are

all residents of Connecticut. See FAC ¶¶ 5-10. However, other than the paragraphs just cited herein, the

complaint is completely lacking any allegations of fact that would establish personal jurisdiction over

any of the defendants.

        “When a court's jurisdiction is contested, the plaintiff bears the burden of proving that

jurisdiction lies in the forum state.” Sawtelle v. Farrell, 70 F.3d 1381, 1387 (1st Cir. 1995). “To establish

personal jurisdiction in a diversity case, a plaintiff must satisfy both the forum state's long-arm statute

and the Due Process Clause of the Fourteenth Amendment.” C.W. Downer & Co. v. Bioriginal Food &

Sci. Corp., 771 F.3d 59, 65 (1st Cir. 2014). “Because the Law Court has deemed Maine's long-arm

statute coextensive with the permissible exercise of personal jurisdiction under the Due Process Clause .

. . the due process inquiry controls in the present case.” Lucerne Farms v. Baling Techs., Inc., 226 F.

Supp. 2d 255, 257 (D. Me. 2002). "[The plaintiff] must put forward evidence of specific facts to

demonstrate that jurisdiction exists.” A Corp. v. All Am. Plumbing, Inc., 812 F.3d 54, 58 (1st Cir. 2016)

(internal citations and quotations omitted). In assessing this showing, the court must accept “properly

1 References to the First Amended Complaint, document #18 are abbreviated herein as "FAC."

                                                         2
documented” proffers as true and “construe them in the light most congenial” to the plaintiff. Daynard v.

Ness, Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42, 51 (1st Cir. 2002) (internal citations

and quotations omitted).

        "General jurisdiction exists when the litigation is not directly founded on the defendant's forum-

based contacts, but the defendant has nevertheless engaged in continuous and systematic activity,

unrelated to the suit, in the forum state." United Elec. Workers v. 163 Pleasant St. Corp., 960 F.2d 1080,

1088 (1st Cir. 1992) ( Pleasant St. I). In the present case, the plaintiff has not alleged any facts that, if

credited, would establish "continuous and systematic activity" with Maine by any of the defendants.

Indeed, not only has the plaintiff failed to allege any activity by any of the defendants in Maine, the

complaint specifically alleges only activity in Connecticut by the defendants. See FAC ¶¶ 20, 35

        “When general jurisdiction is lacking, the lens of judicial inquiry narrows to focus on specific

jurisdiction... [which] requires weighing the legal sufficiency of a specific set of interactions as a basis

for personal jurisdiction. ” Foster-Miller, Inc. v. Babcock Wilcox Canada, 46 F.3d 138, 144 (1st Cir.

1995). The existence of specific personal jurisdiction depends upon the plaintiff's ability to satisfy two

foundational conditions: "first, that the forum in which the federal district court sits has a long-arm

statute that purports to grant jurisdiction over the defendant; and second, that the exercise of jurisdiction

pursuant to that statute comports with the strictures of the Constitution." Pritzker v. Yari, 42 F.3d 53, 60

(1st Cir. 1994); see also Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 204 (1st Cir. 1994); Hahn

v. Vermont Law Sch., 698 F.2d 48, 51 (1st Cir. 1983). In order to establish specific personal

jurisdiction, plaintiffs “must show that: (1) their claim directly arises out of or relates to the defendant's

forum-state activities; (2) the defendant's contacts with the forum state represent a purposeful availment

of the privilege of conducting activities in that state . . . ; and (3) the exercise of jurisdiction is ultimately

reasonable.” Scottsdale Capital Advisors Corp. v. The Deal, LLC, 887 F.3d 17, 20 (1st Cir. 2018). In




                                                        3
cases such as the present, where there are multiple defendants, “[e]ach defendant's contacts with the

forum State must be assessed individually.” Calder v. Jones, 465 U.S. 783, 790 (1984).

       With respect to specific jurisdiction, the First Amended Complaint simply fails to allege any

contacts by any of the defendants with Maine. Hence, the plaintiff has not met his burden of providing

the necessary factual allegations for this Court to rely upon in order to even assess, let alone establish,

personal jurisdiction over the defendants.

       Since the plaintiff has failed to allege any facts that would establish this Court's personal

jurisdiction -- either in general or specifically related to the subject matter of the First Amended

Complaint -- this Court's inquiry can be considered complete, and the plaintiff's complaint ordered

dismissed pursuant to Rule 12(b)(2).

                                              Lack of Venue

       In summary, with respect to venue, the First Amended Complaint is silent as to an assertion of

proper venue, and even the facts that are alleged do not support venue in the District of Maine. The

federal venue statute, 28 U.S. Code § 1391(b), provides:

               A civil action may be brought in—

                       (1) a judicial district in which any defendant resides, if all
                       defendants are residents of the State in which the district is located;

                       (2) a judicial district in which a substantial part of the events or
                       omissions giving rise to the claim occurred, or a substantial part of
                       property that is the subject of the action is situated; or

                       (3) if there is no district in which an action may otherwise be
                       brought as provided in this section, any judicial district in which
                       any defendant is subject to the court’s personal jurisdiction with
                       respect to such action.

Since the present complaint alleges that all the defendants are residents of Connecticut, see FAC ¶¶ 8-

10, applying 28 U.S. Code § 1391(b)(1) directs that proper venue is in Connecticut, not Maine. In

analyzing the Complaint for venue pursuant to 28 U.S. Code § 1391(b)(2), the Complaint only mentions

                                                      4
acts that took place in Connecticut, see FAC ¶¶ 20, 35, and otherwise fails to specify where alleged acts

took place -- although one could surmise that all the acts of the Connecticut defendants took place in

Connecticut, since if they took place in Maine the plaintiff would likely have so alleged. Yet, as with

personal jurisdiction, the present Complaint is silent as to the 28 U.S. Code § 1391(b) venue factors for

any of the defendants. Hence, in accordance with 28 U.S.C. § 1406(a), this action is subject to dismissal

for

improper venue.

                     Failure to State a Claim Upon Which Relief Can Be Granted

       The First Amended Complaint is set out in four counts entitled: Breach of Contract, Conversion,

Fraud, and "Anticipatory Repudiation Breach of Contract." respectively. According to Rule 8(a), “[a]

pleading that states a claim for relief must contain . . . a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The United States Supreme Court has

observed that “the pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “Each allegation must be simple, concise, and direct.” Fed. R. Civ. P.

8(d)(1). Rule 10(b) of the Federal Rules of Civil Procedure provides, in pertinent part:

               A party must state its claims or defenses in numbered paragraphs, each limited as far as
               practicable to a single set of circumstances. . . . If doing so would promote clarity, each
               claim founded on a separate transaction or occurrence . . . must be stated in a separate
               count . . . . Fed. R. Civ. P. 10(b).

In short, the plaintiff's present pleading does not adhere to Rule 8 or Rule 10(b). Plaintiffs fail to state

which count is alleged against which defendant(s). Instead, plaintiffs employ “group pleading,” which

fails to place each defendant on notice of its or his individual wrongdoing. Under First Circuit law, the

Court must determine, “whether, as to each defendant, a plaintiff's pleadings are sufficient to state a

claim on which relief can be granted.” Sanchez v. Pereira-Castillo, 590 F.3d 31, 48 (1st Cir. 2009)



                                                       5
(emphasis added). The present complaint does not allege facts to allow the Court to make this

assessment.

       Under Rule 12(b)(6), the Court “may consider only facts and documents that are part of or

incorporated into the complaint.” United Auto., Aero., Agric. Impl. Workers of Am. Int’l Union v.

Fortuno, 633 F.3d 37, 39 (1st Cir. 2011) (internal citations omitted). A viable complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007). In considering a motion to dismiss, the Court should “begin by identifying

pleadings that, because they are no more than conclusions, are not entitled to the assumption of truth.”

Iqbal, 556 U.S. at 679 (2009). It is the plaintiffs' burden to include within their complaint enough facts

supporting a claim for relief that “nudge[] their claims across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570. “If the factual allegations in the complaint are too meager, vague, or

conclusory to remove the possibility of relief from the realm of mere conjecture, the complaint is open

to dismissal.” Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011) (quoting SEC v. Tambone, 597

F.3d 436, 442 (1st Cir. 2010)); see also Iqbal, 556 U.S. at 678 (stating that the Court need not accept

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory statements”).

       At the outset, looking generally at the set of facts that the plaintiff alleges, it is clear from the

shortcomings of the plaintiff's allegations that they are all based entirely upon mere conjecture. Most

instructively, the plaintiff does not state when any events related to the subject matter actually took place

over the time between 2001 and 2018. Paragraphs 19, 38, 39 of the FAC all allege events at "unknown"

times. FAC ¶¶ 19, 38, 39. Paragraph 60 alleges conduct by the defendants "some years in the past." FAC

¶ 60. The plaintiff does provide even general time frames within the seventeen (17) year time frame

alleged. The defendants submit that this Court can deduce that the reason the plaintiff fails to allege any

specific dates or time periods is because the plaintiff is well aware that those dates are so far in the past

that they are time-barred by statutes of limitations.

                                                        6
       Further, the FAC's inadequacies make clear that the plaintiff has no personal knowledge of the

subject matter, and begs the question of the basis of the plaintiff's claims. That is, without the deceased

Mr. Benson available to provide a basis for the allegations, what are the plaintiff's claims based upon,

other than conjecture? The First Amended Complaint does not say. Certainly, if the plaintiff's claims are

based upon statements by Mr. Benson, the plaintiff has not alleged those statements, nor any facts that

would remove those statements from the realm of hearsay. Moreover, none of the plaintiff's allegations

seem in any way to relate to his role as the purported estate representative of the deceased. That is, the

plaintiff does allege, for example, that Mr. Benson listed the subject automobile as an asset in his Will or

in a schedule of estate assets, which would be expected if the plaintiff's allegations were more than

conjecture. The defendants submit that it should be instructive to the Court that the deceased, Mr.

Benson, never brought an action against the defendants in his lifetime, which one would certainly expect

him to have done if the plaintiff's allegations were based in fact. It is also notable that the original

complaint in this matter was styled a "Verified Complaint," but the FAC no longer bears this

designation. Neither pleading has a verification page.

       Turning to the specific counts, plaintiff's count 1/"Breach of Contract", count 2/"Conversion",

and count 4/"Anticipatory Repudiation Breach of Contract" are all premised upon the same basic

allegation, paraphrased as: the deceased "purchased" the subject automobile in 2001, but the defendants

never delivered it to him. The plaintiff alleges that the purchase price of this automobile was $2 million

dollars. FAC ¶¶ 15, 16, complaint Exhibit A. The plaintiff alleges that the deceased paid $1.75 million

toward the purchase price. FAC ¶ 16. Treating these allegations as true, the plaintiff actually admits that

the deceased never performed under the contract, since he never paid the full purchase price of the

subject automobile. Hence, these counts fail to state claims upon which relief can be granted and ought

to be dismissed.




                                                       7
        Count 3 of the FAC alleges fraud. Yet, the FAC includes only vague allegations and conclusions

without delineating the particular act(s) or specific defendant(s) that undertook the act(s), in violation of

this District's pleading requirements. Rule 9(b) of the Federal Rules of Civil Procedure requires:

                (b) Fraud or Mistake; Conditions of Mind. In alleging fraud or mistake, a
                party must state with particularity the circumstances constituting fraud or
                mistake. Malice, intent, knowledge, and other conditions of a person's
                mind may be alleged generally. Fed. R. Civ. P. 9(b).

Under First Circuit law, "Rule 9 requires specification of the time, place, and content of an alleged false

representation, but not the circumstances or evidence from which fraudulent intent could be inferred."

McGinty v. Beranger Volkswagen, Inc., 633 F.2d 226, 228 (1st Cir. 1980) (emphasis added). "Rule 9

imposes heightened pleading requirements for allegations of fraud in order to give notice to defendants

of the plaintiffs' claim, to protect defendants whose reputation may be harmed by meritless claims of

fraud, to discourage "strike suits," and to prevent the filing of suits that simply hope to uncover relevant

information during discovery. Doyle v. Hasbro, Inc., 103 F.3d 186, 194 (1st Cir. 1996). Indeed, it is well

settled in this District that a fraud allegation is sufficiently pled only "if it identifies the circumstances

constituting fraud so that the Defendant can prepare an adequate answer from the allegations." Wyman

v. Prime Discount Sec., 819 F. Supp. 79, 83 (D. Me. 1993). Where a complaint, as here, involves

multiple defendants, “each defendant's role must be particularized with respect to their alleged

involvement in the fraud.” Rhone v. Energy North, Inc., 790 F. Supp. 353, 361 (D. Mass. 1991). The

present complaint totally fails to adhere to these pleading requirements. Hence, the plaintiff has failed to

specifically allege a fraud claim upon which relief could be granted.

                                                  Conclusion

        For all the reasons stated herein, the plaintiff's claims should be dismissed 1) for lack of personal

jurisdiction pursuant to Rule 12(b)(2); 2) for improper venue pursuant to Rule 12(b)(3); and/or 3) for

failure to state a claim upon which relief can be granted pursuant to Rule 12(b)(6).



                                                        8
       WHEREFORE, the defendants respectfully move that this Court dismiss plaintiff's First

Amended Complaint.

Dated at Portland, Maine this 10th day of November, 2020


                                                  /s/Frederick C. Moore__________________
                                                  Frederick C. Moore, Esq. Bar No. 2369
                                                  Attorney for the Defendants,
                                                  DRAGONE CLASSIC MOTORCARS, INC.,
                                                  EMANUEL DRAGONE, and
                                                  GEORGE DRAGONE



                                  CERTIFICATE OF SERVICE

               I, Frederick C. Moore, attorney for Defendants, hereby certify that I have this date

caused a true and correct copy of the within Motion to Dismiss to be served electronically upon

all parties of record.


                                                           /s/Frederick C Moore__________
                                                           Frederick C. Moore, Esq.
                                                           Bar #2369




                                                 9
